DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 10/15/2021.

Terminal Disclaimer
The terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10200253 and 10812340 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Harrison on 11/10/2021.
The following claims are amended:

For claim 6, on line 1, delete “claim 6”, insert “claim 5“.
For claim 8, on line 1, delete “claim 8”, insert “claim 7“.
For claim 25, on line 1, delete “claim 25”, insert “claim 24“.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-10, 12-18, 20-29 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting a network controller/element to “transmit a first message that includes a Virtual Network Association Group (VNAG) object an association object that further comprises a virtual network identifier of the VN and that is used to bind a first network path of the set of network paths to the VN” or similarly receiving such first message.
Palle (previously cited) discloses a network element configured to establish a relationship between a set of network paths and a virtual network (VN), comprising:
a memory comprising instructions; a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the network element (abstract, page3, Introduction, PCE or a path computation element for computing (executing instructions in some sort of storage) a network path based on a network graph for PCCs or path computation clients) to:
transmit a first message that includes an association object that further comprises a virtual network identifier of the VN (page 7, last par., fig. 1, section 7.2, a PCE update message —PCUpd sent from PCE to PCC includes a TVL mapping an LSP ID or path ID to a tunnel ID or an virtual network 1D) and that is used to bind a first 
transmit a second message that includes an association object that further comprises the virtual network identifier of the VN and that is used to bind a second network path of the set of network paths to the VN (page 7, last par., fig. 1, section 7.2, same rationale for the first message applies. Furthermore, the second message is another PCUpd message for updating another LSP among LSPs of the tunnel).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452